Citation Nr: 1210753	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with a major depressive episode.

2.  Entitlement to service connection for skin disorder, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Michael D. J. Eisenberg, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served in active military service from January 1968 to September 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied service connection for residuals of herbicide exposure and granted service connection for PTSD with a major depressive episode (30%, effective March 30, 2007).  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Wichita, Kansas.]

In January 2012, the Veteran presented sworn testimony during a personal hearing at the Board in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that the Veteran has alleged an inability to retain employment due to his service-connected PTSD with a major depressive episode.  See, e.g., the January 2012 hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The TDIU issue must be considered herein.  See Rice, supra, & VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As will be discussed below, however, the Board is herein granting a 100 percent disability rating for the Veteran's service-connected PTSD with a major depressive episode.  Further, his only other service-connected disability is status post arthroscopic surgery of the left knee with residual well-healing scars (10%), and there is no evidence to suggest (nor has the Veteran argued) that this left knee disorder affects his ability to maintain substantially gainful employment.  As the Veteran's assertions regarding his inability to work rely solely on his service-connected PTSD with a major depressive episode symptomatology, the issue of entitlement to a TDIU, raised pursuant to Rice, is rendered moot by the assignment of the 100 percent disability rating in this decision.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

The claim for service connection for skin disorder, to include as due to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO, through the Appeals Management Center (AMC) in Washington, D.C.  


FINDING OF FACT

The Veteran's PTSD with a major depressive episode is manifested by symptoms that more closely approximate total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 100 percent for his PTSD with a major depressive episode have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable action taken herein with respect to the increased rating claim on appeal, discussion of whether VA has met its duties of notification and assistance is not required, and deciding this aspect of the Veteran's the appeal at this time is not prejudicial to him.  Any potential error on the part of VA in complying with the duty to notify and to assist provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought with regard to the Veteran's increased rating claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 30 percent evaluation for his service-connected PTSD from March 30, 2007, the date of claim.  As discussed below, the Board concludes that a staged rating is not warranted for the Veteran's PTSD.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

As will be discussed below, the Veteran has been assigned GAF scores ranging from 40 to 62 from various VA treatment physicians, VA examiners, Vet Center treatment providers, and private treatment providers.  These scores are indicative of moderate to severe impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 31 to 40 signifies some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF scores of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Board notes that the Veteran's evaluation and treatment history indicates that he has been diagnosed with major depression and alcohol abuse in addition to his service-connected PTSD.  See, e.g., the VA examinations dated May 2011 and May 2007; see also the VA treatment record dated December 2008.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his major depression and alcohol abuse.  Further, no mental health professional has attempted to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

Here, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his service-connected PTSD.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria.

As was described above, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), in order to warrant a 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

Critically, the totality of the evidence of record indicates that the Veteran's cumulative PTSD symptomatology more closely approximates total social and occupational impairment.  Specifically, the evidence demonstrates a history of ongoing treatment for PTSD since April 2007, including in-patient treatment from September 2010 through October 2010, for which the Veteran was granted a temporary total evaluation.  See the rating decision dated April 2011.  In connection with the Veteran's PTSD, the record shows treatment for depressive symptoms, anxiety, insomnia, nightmares, flashbacks, intrusive thoughts, irritability, and severe social and occupational impairment.

The Veteran was initially afforded a VA examination as to his PTSD symptoms in May 2007.  The VA examiner noted the Veteran's history of PTSD, which is treated with prescription medication.  The Veteran endorsed symptoms of fatigue and depression and further stated that "[h]e has no desire to do anything and has given up his hobbies of fishing, golf, and boating."  As to the Veteran's depressive symptoms, the examiner stated that the Veteran was "moderately depressed and he appears on the verge of tears on several occasions particularly when talking about" his stressors.  The examiner indicated that the Veteran's PTSD symptoms are triggered by various stimuli including Asian food, Asian restaurants, and the sounds of a helicopter.  The examiner explained that the Veteran never had children because he "could never send my kids to do what I had to do."  The Veteran stated that he "has never left United States soil since he came back from Vietnam, feeling that it was too dangerous."  The Veteran endorsed active social isolation, stating that he "has pushed everyone out of my life, I feel totally alone."  Although the Veteran belongs to several veterans groups, the examiner noted that he does not attend meetings.  The examiner explained that the Veteran currently works as a letter carrier for the United States Postal Service (USPS), but is able to function because he "spends his day virtually entirely alone, which is the only way he feels he can work."  The examiner stated that the Veteran was fully oriented and that his speech was logical with loose associations.  The Veteran's affect was described as "considerably constricted and he speaks almost in monotone;" his mood was depressed.  The examiner assigned a GAF score of 62.

In a letter dated in May 2007, Dr. M.A.B. reported that the Veteran "experiences recurrent and intrusive recollections of some [stressor] events as well as recurrent distressing dreams during which some of these events are replayed, intense psychological distress and physiological reactivity."  Dr. M.A.B. explained that the Veteran persistently avoided stimuli associated with his trauma experiences and exhibited a "markedly diminished interest or participation in significant activities."  The Veteran's feelings of detachment and estrangement from others were noted as well as his "sense of a foreshortened future including an active avoidance of having marriage and children in a usual normal life pattern."  Additionally, Dr. M.A.B. opined that the Veteran "exhibits significant persistent symptoms of increased arousal such as difficulty falling or staying asleep, irritability or outbursts of anger, and difficulties concentrating."

In a statement dated in September 2007, the Veteran's union representative confirmed the Veteran's description of difficulty with his supervisor including a 1998 meeting in which the supervisor questioned whether the Veteran was going to "go Postal."

In a letter dated in October 2007, Dr. M.A.B. reported that the Veteran continued to exhibit depressed mood, isolative behavior, and chronic sleep impairment.  Dr. M.A.B. indicated that as to work and social relationships, "my impression is that his irritability and difficulty trusting authority figures clearly represent significant substantial detriment in his work environment."  Dr. M.A.B. further stated that "[i]n other interpersonal-social settings, [the Veteran] clearly exhibits a diminished interest and participation in activities that were common for him prior to his military experience, as well as evidence of restricted affect and feelings of detachment/estrangement from others."  Dr. M.A.B. explained that the Veteran's psychological symptoms caused a significant reduction in his daily reliability as well as productivity and difficulties in establishing work and social relationships.

In a letter dated in October 2007, a nurse practitioner who treated the Veteran explained that the Veteran has been twice divorced and has no friends.  She indicated that she assigned the Veteran a GAF score of 58 because he has functioned in society.  She explained, "[m]ost veterans with this degree of injury would probably have a much lower GAF score.  His score reflects his determination to live life the best he could and overcome his Vietnam experience.  However, he still has very serious work and relationship problems."  The nurse practitioner also indicated that the Veteran exhibits symptoms such as nightmares, difficulty sleeping, difficulty controlling anger, hypervigilance, and flashbacks.

In a separate October 2007 letter, J.J.S., M.S.W., of the Vet Center assigned the Veteran a GAF score of 55.  She stated that the Veteran "struggles on a daily basis in his work setting as an employee of the U.S.P.S. because of irritability, anger, and avoidance."  She explained that the Veteran avoids coworkers due to fear of an angry outburst.  She also noted an encounter between the Veteran and his supervisor in which the supervisor questioned whether the Veteran was "going to go Postal."  She stated that the Veteran avoids developing friendships and has few social outlets.  She further explained that "in recent months an exacerbation of the PTSD symptoms has driven [the Veteran] to isolation and [he] goes out of his way to avoid triggers of Vietnam."

A VA treatment record dated in January 2008 documented the Veteran's report that his memory "is not as good as it has been as he may forget where he puts things or forgets closing numbers."  VA treatment records dated September 2010 to October 2010 show that he received in-patient treatment for his PTSD symptoms.  Symptoms such as nightmares, numbness, depression, social isolation, flashbacks, hyper startle response, and irritability were noted throughout the records of his inpatient treatment.  The Veteran was assigned a GAF of 40 was documented upon his admission and a score of 50 upon his discharge.

The Veteran was afforded a second VA examination in May 2011 at which time it was noted that he "feels sad and depressed daily, cries at least once a week, feels hopeless and guilty frequently, has sleep difficulties, denies having suicidal ideation, feels tired all of the time, low energy, has anhedonia, and he's gained approximately thirty pounds since he quit working a year and a half ago."  The VA examiner observed that the Veteran had attempted dating since the prior VA examination, but was currently single.  He admitted to distant relationships with five of his six siblings, although he keeps in touch with one sister who lives locally.  He also reported a few close male friends, whom he usually sees once per week.  He indicated that he volunteers at the Knights of Columbus.  For recreation, the Veteran stated that he occasionally plays videogames, but primarily watches television during the day.  The Veteran's mood was described as hopeless and depressed and his affect as flat.  The VA examiner observed that the Veteran experienced intrusive thoughts and was easily distracted with a short attention span.  The Veteran reported sleep disturbances including difficulty going to sleep and nightmares several times per week.  He "evidenced some recent memory impairment and has difficulty concentrating."  The VA examiner further indicated that with regard to the Veteran's psychosocial functioning, his "status appeared to be impaired, as he appeared to have distant and very little contact with his siblings.  He reported having few activities or hobbies...He tends to isolate himself from others."  The examiner also noted that the Veteran's alcohol consumption had increased.

The May 2011 VA examiner concluded that the Veteran's PTSD symptoms "appear to moderately impair his functional state and quality of life, as he tends to avoid being around people, other than a few friends.  He endorsed having intrusive thoughts, nightmares, flashbacks, avoiding thoughts and things associated with his tour in Vietnam, was easily irritated by others, and has sleep disturbances and exaggerated startle response.  Additionally, he reported feeling emotionally detached and distant from others, as evidenced by his family relationships."  Although the examiner did not conclude that the Veteran had total occupational and social impairment as a result of his PTSD, the examiner noted significant impairment due to memory and concentration deficits, limited social relationships, and a history of difficulty in the occupational setting due to conflict with supervisors and irritability with coworkers.  The VA examiner assigned a GAF of 56.

In January 2012, the Veteran testified under oath concerning the severity of his PTSD symptomatology.  He stated that he is bothered by recurring nightmares at least two to three times a week, if not more, that leave him unable to function the next day.  See the January 2012 Board hearing transcript, pgs. 2-3.  The Veteran indicated that a few times a month he will wake up lying on the floor with no memory of how he got there.  He also stated that he once smashed a table with his hand during a similar episode.  Id. at 14.  He stated that he lives in isolation, leaving his house only to accommodate his basic needs.  Id. at 2-3.  He does not talk to anyone; he only talks to several friends but usually not on the days following his nightmares.  Id. at 3.  The Veteran stated that he is easily confused and experiences panic attacks "three times a week."  Id. at 3-4.  He reported little contact with family members, with the exception of one sister who occasionally stops by his home.  He stated that he has one friend whom he talks to once a week for no more than five minutes.  Id. at 4-6.  He endorsed obsessive symptoms including hypervigilance.  He stated that he avoids crowds and limits his grocery shopping.  He explained that he always makes sure to have a jar of peanut butter in the house so that he can eat a spoonful if he gets hungry.  Id. at 6-7.  He explained that he has thought of suicide "many times" but did not endorse plan or intent.  He also stated that he becomes disoriented because of his medication and does not drive secondary to stress.  Id. at 7-8.  He stated that his mental health problems ultimately required him to leave his job with the Post Office because the symptoms combined with the stress prevented him from performing his job.  Id. at 3.  He described problems with his supervisor who he felt was targeting him as a result of his PTSD treatment.  Id. at 11-13.

The Board recognizes that the May 2011 VA examiner found that the Veteran's PTSD symptoms did not warrant total occupational and social impairment.  Significantly, however, the Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).

Indeed, in determining whether the Veteran meets the schedular criteria contained in Diagnostic Code 9411 for the assignment of a total [100 percent] disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  

Of significance to the Board in the current appeal is the Veteran's competent and credible January 2012 hearing testimony.  Specifically, at the hearing, the Veteran testified that he is unable to function at least 2-3 days per week due to recurring nightmares the night before; lives in isolation; and leaves his house only to accommodate his basic needs and, when he does so, he does not talk to anyone.  See also report of May 2011 VA examination, where the Veteran reported having distant and very little contact with his siblings, having few activities or hobbies, and isolating himself from others.  

Of further importance to the Board in this matter is the evidence of a persistent danger of the Veteran hurting others.  Specifically, the Veteran has repeatedly endorsed symptoms of high irritability with impaired impulse control and fear of lashing out at coworkers and others in a social/occupational setting.  In May 2007, Dr. M.A.B. concluded that the Veteran "exhibits significant persistent symptoms of increased arousal such as . . . irritability or outbursts of anger."  In October 2007, Dr. M.A.B. opined that the Veteran's "irritability and difficulty trusting authority figures clearly represent significant substantial detriment in his work environment."  In September 2007, the Veteran's union representative confirmed a 1998 meeting between the Veteran and his supervisor, who questioned whether the Veteran was going to "go Postal."  

Moreover, during the appeal, the Veteran has exhibited a generally downward trend in GAF scores from 62 to 40.  Upon psychiatric hospitalization in September 2010, the Veteran was assigned a GAF score of 40, which is representative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., a depressed man avoids friends, neglects family, and is unable to work).  Even on discharge, the Veteran was assigned a GAF score of only 50, which is illustrative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

Accordingly, and based on this evidentiary posture, the Board finds that the Veteran's PTSD with a major depressive episode is manifested by symptoms that more nearly approximate total social and occupational impairment.  A 100 percent rating for this service-connected disability, pursuant to Diagnostic Code 9411, is, therefore, warranted.  See 38 C.F.R. § 4.7 (2011).  Thus, a 100 percent schedular rating is assigned.


ORDER

An increased initial disability rating of 100 percent is granted for the service-connected PTSD with a major depressive episode, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's claim for service connection for a skin disorder, to include as secondary to in-service herbicide exposure, must be remanded for further development.  

Initially, the Board notes that the evidence of record does not indicate that the Veteran received appropriate notice pursuant to the VCAA as to his claim for service connection for a skin disorder.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011) & Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand this issue to the RO, through the AMC, to accord the agency of original jurisdiction the opportunity to provide the Veteran with adequate VCAA notice as to his service connection claim.

Further, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In this case, the Veteran contends that he suffers from a skin disorder that is related to his military service.  With regard to his dermatological problems, he asserts that he has skin lesions (skin cancer) that are due to Agent Orange to which he was exposed during his service in Vietnam.  In this regard, the Board notes that service records show that the Veteran was stationed in the Republic of Vietnam.  As such, his exposure to herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).

Service treatment records, including the July 1969 separation examination, are absent any complaints of or treatment for a skin disorder.  Post-service treatment records show that the Veteran had biopsies of skin lesions performed in September 2005, March 2007, and September 2007.  The September 2005 biopsy of a lesion on the Veteran's mid-back revealed "epidermal hyperplasia with focal 'horn pseudocysts.'  There is no evidence of carcinoma.  Also noted within the dermis is a mild solar elastosis."  The March 2007 biopsy of a left hand lesion showed "a neoplastic proliferation of squamous cells arising from the epidermis and extend[ing] . . . to the dermis."  Solar lentigo and solar elastosis were also shown.  The September 2007 biopsy of a lesion on his right forearm revealed "prominent basal keratinocyte atypia with some overlying parakeratosis."  Additionally, a January 2009 VA dermatological treatment record noted a past medical history of squamous cell carcinoma of the skin.  A diagnosis of seborrheic keratosis was indicated at that time.

To the extent that the Veteran may have a skin disorder that is not presumed to be the result of exposure to herbicides, the Board notes that, in any event, service connection may be awarded for the resulting skin disorder that is not presumed to have resulted from exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994) & Brock v. Brown, 10 Vet. App. 155 (1997).  

Crucially, in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the Court held that, where there is evidence of record satisfying the first two requirements for service connection (current disability and in-service injury), but no competent medical evidence addressing the third requirement (a nexus between the current disability and active service), VA must obtain a medical nexus opinion.  Here, the Veteran has not been accorded a VA examination pertinent to his skin claim.  Thus, there is no medical opinion of record that addresses the matter of nexus, including continuity of symptomatology.  Based on this evidentiary posture, the Board concludes that a VA examination is necessary to determine whether the Veteran's skin disorder is related to his service to include in-service Agent Orange exposure.  See 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA letter pertaining to the issue of entitlement to service connection for skin disorder, to include as a result of in-service herbicide exposure.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder.  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  Any necessary studies should be performed.

All pertinent pathology should be acknowledged in the evaluation report.  For any skin disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such diagnosed skin disorder had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded exposure to Agent Orange.  In rendering this opinion, the examiner should address the Veteran's competent assertions of continued skin problems since service as well as the September 2005, March 2007, and September 2007 pathology reports and the January 2009 VA dermatological treatment record.

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claim for service connection for skin disorder, to include as a result of in-service exposure to herbicides.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


